Citation Nr: 1445783	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  09-39 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory system disorder, including sinusitis.

2.  Entitlement to service connection for a cardiovascular disorder, including atrial fibrillation, coronary artery disease (CAD) with angina and left ventricular hypertrophy.

3.  Entitlement to a higher initial evaluation for degenerative joint disease, right knee, status post total knee arthroplasty, rated 10 percent disabling from November 4, 2008 to January 4, 2011, 100 percent disabling from January 5, 2001 to February 28, 2012, and 30 percent disabling from March 1, 2012.  

4.  Entitlement to a higher initial evaluation for degenerative joint disease, left knee, status post total knee arthroplasty, rated 10 percent disabling from November 4, 2008 to April 9, 2012, 100 percent disabling from April 10, 2012, and 30 percent disabling from June 1, 2013.  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran served on active duty from March 1971 to May 1973.

These claims come before the Board of Veterans' Appeals (Board) on appeal of a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified in support of these claims during hearings held at the RO in August 2010 and December 2012, the first before a Decision Review Officer, the second before the undersigned Acting Veterans Law Judge (AVLJ).  

In a VA Form 8, the RO characterized the claim being decided below as entitlement to service connection for sinusitis.  In an August 2009 statement of the case, however, the RO treated the claim more broadly, to include allergic rhinitis.  Based on this action, the Board has recharacterized the claim as previously shown.  

In addition to a paper claims file, the Veteran has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic files in rendering this decision. 

The claims of entitlement to service connection for a cardiovascular disorder, including atrial fibrillation, CAD with angina and left ventricular hypertrophy and entitlement to higher initial evaluations for degenerative joint disease of the right and left knees are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not currently have sinusitis.  

2.  A respiratory system disorder is not related to the Veteran's service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a respiratory system disorder, including sinusitis, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Specifically, VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c) (2013).

The Veteran in this case does not assert that VA violated its duty to notify, including during the December 2012 hearing, see Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) (VLJs tasked with explaining the issues on appeal and suggesting the submission of evidence that may have been overlooked), that there are any outstanding records that VA should obtain on his behalf, or that he should be afforded another VA examination based on the inadequacy of the examination he underwent during the course of this appeal.  No further notice or assistance is thus needed.   


II.  Analysis

The Veteran seeks a grant of service connection for sinusitis on the basis that the condition is directly related to his service.  According to his August 2010 and December 2012 hearing testimony, this condition (described as closed sinuses and a rash on the stomach and legs) initially manifested as cedar fever when he was serving in a very swampy, humid, jungle-like area (Fort Polk, Louisiana).  Allegedly, he received treatment for sinusitis in service and, since then, congestion, red, itchy eyes and post-nasal drip have "been with him" continuously.  He contends that, although doctors initially recommended that he use Actifed and/or Benadryl, due to other medications needed to control his heart disease, he is no longer able to use antihistamines.     

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, to prevail on a claim for service connection for a conditions claimed to be directly related to service, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.

Here, the record fails to satisfy all necessary elements of a service connection claim.  Certainly it supports the Veteran's assertion that he currently has a respiratory disorder, just not one characterized as sinusitis (VA examiner noted partially occluded nares during June 2009 general medical examination, but specifically found no evidence of sinusitis during June 2009 VA nose, sinuses, larynx and pharynx examination).  According to private treatment records dated since 2005 and a report of the latter examination, medical professionals have diagnosed this disorder as allergic rhinitis.    

The Veteran alleges that his condition initially manifested during service, was diagnosed as sinusitis, and continuously manifested thereafter, but service and post-service treatment records do not support this assertion.  Early in the course of this appeal, a VA examiner discussed this matter, but mistakenly relied upon the Veteran's father's medical records (part of the Veteran's service file as he used them to apply for compassionate reassignment), which include a chronic sinusitis diagnosis, in confirming the Veteran's allegations.  A review of the Veteran's service treatment records reflect no such diagnosis.  Instead, they show that the Veteran received treatment for a cold and upper respiratory infections (URIs) thrice during service, in December 1971 and February and March 1972, while at Fort Polk, Louisiana, the symptoms of which included blisters on the lips, slight swelling over the jaw and a sore throat.  Examiners twice recommended Actifed.  During the first and third visits, examiners characterized the URIs as mild with minimal infection, not as attributable to any chronic respiratory system disorder.  In May 1973, during a separation examination, the Veteran did not report any respiratory complaints and an examiner noted a normal clinical evaluation of the Veteran's head, face, neck, nose, sinuses, mouth and throat.

The Veteran first mentioned allergies in 2005, during a visit with a private doctor.  He described the allergy symptoms as itchy eyes and congestion and indicated that he used Benadryl routinely for the itchy eyes.  The doctor confirmed congestion and mild conjunctiva irritation, but no other abnormalities. 

In November 2008, the Veteran filed a claim for service connection for allergies/fungus and, in his application, indicated that he was treated for these conditions in 1999.  He refrained from indicating the conditions first began during service despite being questioned on the matter.  Thereafter, during VA outpatient visits in 2007, including one scheduled to establish VA care, the Veteran specifically reported that he had no history of seasonal allergies.  Examiners noted no known allergies and no nasal discharge or allergy symptoms.  In 2010, including when the Veteran presented with a fever, examiners noted negative eyes, ears, nose and mouth evaluations and no allergy-related abnormalities.

One medical professional - the June 2009 VA examiner - discussed the etiology of the Veteran's allergic rhinitis and provided a favorable nexus opinion, but as previously indicated, relied upon the Veteran's father's records in doing so.  The probative value of his opinion is thus limited.  The opinion is based on an inaccurate premise that the Veteran was diagnosed with chronic sinusitis during service, but it provides guidance in another way.  According to the VA examiner, it is reasonable to assume not only that the Veteran's allergic rhinitis is related to, or the same as, the in-service sinusitis, but also related to the reported symptoms of nasal congestion, sneezing, itchy, watery eyes and runny nose (also confirmed in the father's records).  Had the Veteran, like his father, exhibited such symptoms during service, rather than those noted in his service-treatment records, the VA examiner's opinion could possibly be construed as a favorable nexus opinion even in the absence of an in-service sinusitis or allergic rhinitis diagnosis.  Such is not the case here.

Rather, the Veteran's assertions represent the only evidence remaining which links his current respiratory disorder to his active service.  Although the Veteran is competent to report that he experienced certain lay-observable symptoms such as red, itchy eyes and feelings of congestion and nasal drip since he served at Fort Polk, the Board finds these assertions not credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (once evidence is determined to be competent, Board must determine whether it is credible); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

It is clear that the Veteran had certain upper respiratory difficulties while serving at Fort Polk as service treatment records confirm this fact.  The Veteran's own comments conflict regarding whether he continued to experience the same symptoms following his service at Fort Polk such that these symptoms could be considered part of his currently diagnosed respiratory disorder.  (In such a case, a new examination would be warranted.  See 38 U.S.C.A. § 5103A(d)).  

The Veteran did not indicate this in his application for compensation and specifically denied it when visiting VA for purposes of establishing medical care in 2007, prior to filing the application.  He then began asserting continuity of allergy symptomatology after the RO first denied his claim.  The record includes other inconsistencies as well.  For instance, in a June 2009 notice of disagreement filed after the VA examiner mistakenly relied on the Veteran's father's in-service sinusitis diagnosis, the Veteran pointed out the error, but during his recent hearing, claimed that a doctor diagnosed him with sinusitis during active service.            

Inasmuch the Veteran does not currently have sinusitis, and the record does not include competent and credible evidence that his allergic rhinitis is related to his service, the Board concludes that the criteria for service connection for a respiratory disorder have not been met.  A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA.  VA is responsible for considering all such evidence, lay and medical.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  With regard to this claim, however, the evidence is not in relative equipoise.  The benefit-of-the-doubt rule is thus not applicable. 


ORDER

Service connection for a respiratory system disorder, including sinusitis, is denied.


REMAND

The Board regrets the delay that will result from remanding, rather than immediately deciding, the remaining claims of entitlement to service connection for a cardiovascular disorder, including atrial fibrillation, CAD with angina and left ventricular hypertrophy and entitlement to higher initial evaluations for degenerative joint disease of the right and left knees, but additional development is necessary to ensure the record is complete.

During his December 2012 hearing, the Veteran referred to recent VA cardiovascular and knee treatment, including issuance of a walker at the physical therapy unit at the VA hospital in Temple.  The most recent treatment records in the paper claims and electronic files, however, are dated in 2012.  All pertinent treatment records dated since 2012 must be obtained.  

In addition, during the course of this appeal, VA assisted the Veteran by affording him VA knee examinations.  As the Veteran alleges, the findings of these examinations conflict substantially with findings found in the Veteran's treatment records.  The treatment records indicate that, prior to the Veteran being awarded temporary 100 percent evaluations based on knee surgeries, his knee disabilities were worse than the 10 percent evaluations reflected.  An opinion reconciling these conflicting findings is needed.  Also needed is another VA examination as the Veteran has not undergone one since January 2012, almost three years ago, and since then, has testified that his 2011 and 2012 surgeries have not improved his knee symptoms.  

Accordingly, these claims are REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, secure and associate with the claims file records of all outstanding cardiovascular and knee treatment, including from the physical therapy department of the VA hospital in Temple. 

2.  Arrange for the Veteran to undergo a VA knee examination for two purposes: to reconcile conflicting evidence of record regarding the severity of his knee disabilities prior to his knee surgeries; and to determine the current level of severity of his knee disabilities.  Transfer the Veteran's claims file to the VA examiner for review with instructions to do the following: 

a.  Indicate in writing in the report that the review included all pertinent information;

b.  Conduct all testing deemed necessary; 

c.  Based on the Veteran's treatment records, which conflict significantly with VA examinations of records, indicate whether and to what extent, prior to January 5, 2001, the Veteran's right knee disability was more disabling than VA examiners initially found.  In addressing this matter, consider x-rays showing severe disability, disability that required surgery, and references to the Veteran's use of a knee brace and reports of nerve damage;     

d.  Based on the Veteran's treatment records, which conflict significantly with VA examinations of records, indicate whether and to what extent, prior to January 5, 2001, the Veteran's left knee disability was more disabling than VA examiners initially found.  In addressing this matter, consider x-rays showing severe disability, disability that required surgery, and references to the Veteran's use of a knee brace and reports of nerve damage;  

e.  Determine the severity of the right and left knee disabilities, including whether they involve nerve damage, for the period beginning March 1, 2012.  Information should be provided as to range of motion testing, functional loss due to pain, painful motion, weakness, excess fatigability, additional disability during flare-ups, instability, and ankylosis;

f.  Provide a detailed rationale, with specific references to the record, for all opinions expressed.

3.  Thereafter, readjudicate the Veteran's pending claims in light of all of the evidence added to the record.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and give them an opportunity to respond thereto before returning the case to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


